811 F.2d 605
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darwin GRAVITT, Plaintiff-Appellant,v.Robert REDMAN, and Gene Borgert, Defendants-Appellees.
No. 86-2036.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the file indicates that on November 21, 1985, orders were entered transferring the action and granting leave to proceed on appeal in forma pauperis.  No other orders were entered by the district court.  On October 15, 1986, appellant appealed from the "final decision and order" of the district court.


3
No final judgment or appealable order has been entered by the district court.  The November 21, 1985, orders are not final and appealable since they did not end the litigation on the merits.   Catlin v. United States, 324 U.S. 229 (1945).  The orders also do not fit into the collateral order exception.   Coopers & Lybrand v. Livesay, 437 U.S. 463 (1978);  Cohen v. Beneficial Industrial Loan Corporation, 337 U.S. 541 (1949).  Even if one of the November 21, 1985, orders had been appealable, the notice of appeal was not filed within 30 days after entry of the order as required by Rule 4(a), Federal Rules of Appellate Procedure.


4
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.